ALLOWABILITY NOTICE
Claims 1, 3, 4, 6-8, 11, 12, 16-18, 20, 24-27, 30, 33 and 34 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blake Johnston, Reg. No. 41,097, on 5/17/2021.

The claims are amended as follows:

1. (Currently Amended) A method for generating an encryption key for use in an encryption process at a device, the method comprising: measuring respective values of a plurality of features of the device to generate a plurality of measured , calibrating the feature values in advance of generating the encryption key by: determining a plurality of calibration values for each of the plurality of features of the device, generating a distribution of calibration values for each feature, normalising each distribution, and generating the respective normalisation map for each feature in dependence on the normalised distributions.

2. (Cancelled)

3. (Previously Presented) A method according to claim 1, in which modifying the measured feature values comprises performing one or more of a mask operation and a bit-shift operation on the measured feature values.

4. (Original) A method according to claim 3, in which the mask operation comprises applying one or more of a bitwise XOR mask and a bitwise XNOR mask to at least one predetermined bit.

5. (Cancelled).

1, in which calibrating the feature values comprises determining the plurality of calibration values for at least one feature at a plurality of devices.

7. (Previously Presented) A method according to claim [[5]] 1, in which the distribution comprises the frequency of occurrence of each calibration value.

8. (Previously Presented) A method according to claim [[5]] 1, in which normalising the distribution comprises associating a calibration value, or a set of calibration values, of a particular feature to a predetermined value.

9-10. (Cancelled).

11. (Previously Presented) A method according to claim [[5]] 1, in which each calibration value comprises a word of a predetermined size.

12. (Previously Presented) A method according to claim 8, in which the predetermined value comprises a word of a predetermined size.

13.-15. (Cancelled)



17. (Previously Presented) A method according to claim 1, in which the plurality of features comprise an indication of one or more of: network connectivity of the device, network activity of the device, VOIP activity of the device, location service activity of the device, a MAC address and/or a serial number of the device, the number and/or identity of open ports of the device, the number and/or identity of active processes of the device, disk performance during one or both of a read operation and a write operation, an amount of free and/or active RAM at the device, the number and/or identity of one or more hardware components of the device, a device-specific bias associated with an embedded system at the device, a temperature of a hardware component of the device, a power state of the device, a sensor of the device and/or an output of the sensor, a data and/or a media file at the device, a contact list at the device, how the device is accessed, telephony codes used by the device, and an attribute of a container at the device, the attribute being associated with at least one of a CPU feature, a memory feature and a network-related feature.

18. (Original) A method according to claim 17, in which the indication of network connectivity comprises an indication of one or more of: whether the device is connected to a network, a measure of performance of a network connection, 

19 (Cancelled)

20. (Previously Presented) A method according to claim 18, in which the indication of whether the device is connected to a network comprises a Boolean value, and/or one of a "connected" state, a "connecting" state, a "disconnecting" state and a "communicating" state.

21-23. (Cancelled).

24. (Previously Presented) A method according to claim 1, in which the encryption key is used in an RSA algorithm, and the method comprises determining whether the encryption key is co-prime with the number of totatives of the RSA algorithm, and if so using the encryption key as the private key in the RSA algorithm, otherwise determining the result of an offset function of the encryption key, where an offset is selected so that the result of the offset function is co-prime with the number of totatives of the RSA algorithm, and using the result of the offset function as the private key of the RSA algorithm.



26. (Previously Presented) A method for securely processing a private key at a device comprising: receiving a private key at the device, receiving an encryption key generated according to claim 1, combining the encryption key with the private key using a combination function to generate an enhanced key, and storing the enhanced key.

27. (Original) A method according to claim 26, in which at least one of the private key and the encryption key is discarded in response to storing the enhanced key.

28-29. (Cancelled).

30. (Previously Presented) A method for securely processing a private key at a device comprising receiving an encryption key generated according to claim 1, combining the encryption key with the enhanced key generated according to 

31-32. (Cancelled).

33. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed at a computer system, cause the computer system to perform a method for generating an encryption key for use in an encryption process at a device, the method comprising: measuring respective values of a plurality of features of the device to generate a plurality of measured feature values, modifying the measured feature values of the plurality of features to generate a plurality of modified values, and using the modified values as feature values, normalising the feature values using a respective normalisation map for each feature to generate a plurality of normalised values, [[and]] generating the encryption key in dependence on the normalised values, calibrating the feature values in advance of generating the encryption key by: determining a plurality of calibration values for each of the plurality of features of the device, generating a distribution of calibration values for each feature, normalising each distribution, and generating the respective normalisation map for each feature in dependence on the normalised distributions.

, calibrating the feature values in advance of generating the encryption key by: determining a plurality of calibration values for each of the plurality of features of the device, generating a distribution of calibration values for each feature, normalising each distribution, and generating the respective normalisation map for each feature in dependence on the normalised distributions.

35-85 (Cancelled).

Reasons for Allowance
Claims 1, 3, 4, 6-8, 11, 12, 16-18, 20, 24-27, 30, 33 and 34 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Khan (US PGPUB No. 2018/0198609), Adams et al. (US PGPUB No. 2019/0342105), Harrison et al. (US PGPUB No. 2020/0387614), Noguchi et al. (US PGPUB No. 2018/0262331), Felsher et al. (US Patent No. 8,316,237), Merchan et al. (US PGPUB No. 2016/0050067), Hopkins et al. ("Ensuring data integrity via ICmetrics based security infrastructure", IEEE, ISBN: 978-0-7695-2866-3, 2007, pages, 75-81) [as cited in IDS dated 9/24/2019], Kovalchuk et al. ("Overview of ICmetrics Technology - Security Infrastructure for Autonomous and Intelligent Healthcare System", Journal of U and E-Service, XP055483303, 2011, pages 49-60) [as cited in IDS dated 9/24/2019], Tahir et al. ("A Scheme for the Generation of Strong ICMetrics Based Session Key Pairs for Secure Embedded System Applications", IEEE, doi: 10.1109/WAINA.2013.143, 2013, 689-696) [as cited in IDS dated 9/24/2019], Papoutsis et al. ("Integrating Feature Values for Key Generation in an ICmetric System", IEEE, doi: 10.1109/AHS.2009.30, 2009, pp. 82-88) and Yadav et al. ("Secure Device Identification Using Multidimensional Mapping", IEEE, doi: 10.1109/EST.2019.8806218, 2019, pp. 1-5), do not alone or in combination teach the recited features of independent claims 1, 33 and 34. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the claims requires that the feature values be first measured, then modified, then normalized and then calibrated using a distribution map. Furthermore, the normalization map is used twice, once in the normalization step and once in the calibration step. These along with the other recited features of independent claims 1, 33 and 34 and there dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 18, 2021